Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 1 of 33




       EXHIBIT

                          11
            Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 2 of 33



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
Ángel Alejandro HEREDIA MONS et al.        )
                                           )
             Plaintiffs,                   )
                                           )
             v.                            )   Civ. No.: 1:19-cv-01593
                                           )
Kevin K. McALEENAN et al.                 )
                                           )
             Defendants/Respondents.       )
__________________________________________)


                             DECLARATION OF DR. PETER SCHARF

            I, Dr. Peter Scharf, declare under penalty of perjury under the laws of the United States as

follows:

      I.       Overview

      1. The instant expert declaration,1 executed after reviewing evidence-based materials

            regarding infectious disease contagion in correctional and detention facilities, concludes

            that the risks of COVID-19 infection are so substantial in facilities where Heredia Mons

            class members are detained, (particularly Louisiana centers), that release is required to

            ensure their protection from infection by the COVID-19 virus and its grave aftermaths.

      II.      Professional background

      2. My name is Dr. Peter Scharf. I am currently employed at the LSU School of Public Health

            as Professor of Public Health.2 I received my doctorate in l973 from Harvard University.

            Since then, I have pursued a career in criminal justice research, practice, and teaching at

            the University of California, Seattle University, American University, the University of



1
    The contributions of Elizabeth Kitty and Carolyn Lilly are gratefully acknowledged.
2
    Curriculum Vitae of Dr. Peter Scharf attached as Appendix A.
   Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 3 of 33



   New Orleans, Texas State University, Tulane University School of Public Health and

   Tropical Medicine, and currently, at the Louisiana State University School of Public

   Health.

3. I have experience working with (and publishing results about) several nationally visible

   cases including the Chicago Police Department Burge Case and the Crown Heights Civil

   Disorder Report, which directly involved the use of foreseeable risk concepts and

   ideas. Additionally, I have written about policing ethical standards and have authored a

   book on the use of deadly force, “The Badge and the Bullet,” which has been regarded by

   reviewers as a standard in the field, as well as seven other books and dozens of book

   chapters and journal articles.

4. At the National Police Foundation in Washington, D.C., I supervised the development of a

   police foreseeable risk management and prediction system (RAMS); supervised a

   national community policing project; initiated a project that integrated correctional and

   police policies; and helped assess the Crown Heights Civil Disorders. I founded the Center

   for Society, Law and Justice (“CSLJ”) at the University of New Orleans in

   l995. CSLJ evolved into a nationally prominent, criminal justice, technical-assistance

   provider supported by eight different cooperative agreements related to cyber-crime,

   ethics, correctional policies, technology integration, assessment of new technologies,

   performance metrics, and criminal justice integrity policies.

5. I was employed at Tulane University School of Public Health and Tropical Medicine as a

   Research Professor of Public Health and Tropical Medicine in the Global Systems and

   Development Department from June 2008 to August 2014. I conducted research on issues

   related to juvenile correctional reform (TYC), prison rape (PREA), homicide trends, and
   Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 4 of 33



   assessments of efforts to avert violent crime trends through prevention and early

   intervention. I was named the Undergraduate Public Health Teacher of the Year in 2012

   and 2013. Previously I was the Foundations of Excellence Award Winner at Texas State

   University (2008).

6. I am currently (since August 2014) a Professor of Public Health at the LSU School of

   Public Health. I have received funding from the United States Department of Justice for

   three major correctional initiatives working in cooperation with the Louisiana Department

   of Public Safety and Corrections regarding high-risk offenders in New Orleans, co-

   occurring disorders (project was winner of ACA innovation award) and a statewide

   recidivism study. I was the keynote speaker at the Educational Testing Service Conference

   in December 2016 in San Francisco regarding Education and Corrections. I teach courses

   at LSU School of Public Health related to public health perspectives related to Ethics,

   Violence, Foundations of Public Health, and a Doctoral Public Health Research seminar.

7. I serve as facilitator and analyst for the public safety team of New Orleans Mayor LaToya

   Cantrell’s public safety working group. I conduct research and facilitate meetings with

   criminal justice leaders chosen by then Mayor Elect LaToya Cantrell, and I co-authored

   much of the final recommendations regarding the status of the New Orleans Police

   Department (“NOPD”), facilitated meetings with experts on the sub-committee team,

   and helped develop NOPD leadership key performance indicators.

8. I testified before the U.S. House Judiciary Crime Subcommittee on four occasions (2007,

   2012, 2014, and 2015) regarding violent-crime prevention. I have had expert testimony

   accepted in U.S. District Court in three l983 (42) cases and have written expert reports

   related to the issue of foreseeability and crime in three recent cases (Hunter, Stuart,
       Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 5 of 33



       Williams and Grant County jail). I have been qualified to present testimony in three 42

       U.S.C. Section 1983 cases.

9. I authored a report which contributed to a favorable opinion by Seventh Circuit Judge

       Richard Posner in a case (Wittmer vs. Peters) regarding correctional officer hiring policies.

       I have testified or provided information, depositions, or reports on more than a dozen legal

       cases regarding correctional policies. I have worked for the Louisiana Department of

       Public Safety & Corrections regarding the assessment of five different cooperative

       agreements regarding recidivism reduction, co-occurring disorders, and statewide

       correctional policy.

III.      Case Issues

10. The present case involves a question as to whether the New Orleans Immigration and

       Customs Enforcement (“ICE”) Field Office should use its authority and discretion to

       release detained asylum-seekers in order to protect them from health risks caused by

       potential and actual exposure to the novel Coronavirus (COVID-19).

11. In preparing this declaration, I reviewed witness declarations, ICE procedures regarding

       parole, ICE COVID-19 guidance, evidence-based research regarding infections in

       corrections, and statistics related to parole out of the New Orleans ICE Field Office.

IV.       Factual and Evidentiary Basis for Expert Declaration

12. Under the authority of the New Orleans ICE Field Office, approximately 8,000 (8066)

       immigrants are detained in often former or newly constructed correctional facilities and

       managed by private correctional contractors, including GEO, CoreCivic, and La Salle
       Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 6 of 33



       Corrections:3 Below is a list of facilities where detained immigrants are held under the

       custody of the New Orleans ICE Field Office along with an estimate of their available

       capacity.



           a. Adams County Detention Center Natchez, MS – 2,232;

           b. Allen Parish Detention – 200;

           c. Bossier Parish Medium Security Facility – 240;

           d. Catahoula Correctional Center – 835;

           e. Etowah County Detention Center – 360;

           f. Jackson Parish Correctional Center – 1,000;

           g. LaSalle ICE Processing Center –1,200;

           h. Natchitoches Parish Detention Center – 563;

           i. Pine Prairie ICE Processing Center – 1,094;

           j. Richwood Correctional Center – 1,000;

           k. River Correctional Center – 500;

           l. South Louisiana ICE Processing Center – 1,000;

           m. Tallahatchie County Correctional Facility – 575; and

           n. Winn Correctional Center – 1,500.




3
 Hannah Gaber, Under Trump, private prisons are cashing in on ICE detainees, USA TODAY (Dec. 20,
2019), available at: https://www.usatoday.com/in-depth/news/nation/2019/12/19/ice-detention-private-
prisons-expands-under-trump-administration/4393366002/ (accessed March 29, 2020).
          Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 7 of 33



      13. Parole probabilities are widely variable in the New Orleans ICE Field Office centers as
          suggested by the government’s data from Defendants’ March 2020 report4 below:


      Facility                   Grant/Total (Grant Rate %)

         ACDC                   7/55             (12%)
         JACKSON                4/47             (30%)
         WINN                   47/145           (32%)
         RICHWOOD               14/40            (35%)
         BASILE                 14/75            (19%)
         RIVER                  13/38            (34%)
         PINE PRAIRIE           5/12             (41%)
         LA SALLE               0/4              (0%)
         CATAHOULA              0/3              (0%)
         ALLEN PARISH           0/1              (0%)

      14. It should be noted that in 2016 about 75 percent of parole applications were successful. In
          2018, fewer than 2 percent were granted. In 2020, successful applications began to rise as
          indicated above.5 It should be noted that there is missing data in explaining differences in
          ICE detention parole outcomes, particularly in describing regional and detention center
          patterns of ICE risk assessment data.
      15. The    private   corrections    ICE   contract   detention   vendors   who    manage      ICE
          detention centers in the region work on contracts that retain them at fixed rates-
          approximately $50.00 per day per detainee (more than twice the reimbursement rate paid
          to Louisiana parishes to house Louisiana Department of Public Safety & Corrections
          inmates). The facilities are crowded and staffed by employees who are paid from about
          $11.00 to $18.00 per hour. Many of the facilities are located in Central and Western
          Louisiana and are characterized by limited vocational, educational, and healthcare
          resources.


4
    Data received from SPLC counsel on March 27, 2020, taken from Defendants’ most recent report.
5
    Data estimates from CBS News, Plaintiffs’ Complaint and as provided by SPLC counsel.
       Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 8 of 33



    16. The research related to infectious disease and correctional facilities has built an evidence
       base regarding the epidemiological risks of allowing infectious disease processes to spread
       in the confined space of detention centers.
    17. Research based upon the experience of correctional facilities faced with a range of
       infections suggests:
           a. The physical plant of most correctional facilities, including detention facilities is
               conducive to the spread of infectious disease.6
           b. Forced correctional “sociation” (eating, counts, recreation, searches, holding cells,
               etc.) are often mechanisms of contagion7 along with risks of violence and disorder.
           c. Correctional Officers, staff, and visitors present inadvertent risks of infection to
               inmates.8
           d. Commonly used mechanisms to control infection are difficult to implement given
               the constraints of almost all correctional facilities.9
           e. Residents of correctional and detention centers have been found to present pre-
               conditions for prolonged and severe COVID-19 illness or death compared with
               other populations.10
           f. Research using proven scientific methods related to detention centers has identified
               several documented underlying conditions among detained persons, and
               these comorbidities make detention center detainees especially vulnerable to severe
               COVID-19 disease and death.




6
  Lauren-Brooke Eisen, How Coronavirus Could Affect U.S. Jails and Prisons, Brennan Center For
Justice (March 13, 2020), available at: https://www.brennancenter.org/our-work/analysis-opinion/how-
coronavirus-could-affect-us-jails-and-prisons (accessed March 29, 2020).
7
  Scharf P. and Holt, N., “Empty Bars” Prison Journal, 1983.
8
  American Correctional Association,
http://www.aca.org/ACA_Prod_IMIS/ACA_Member/Healthcare_Professional_Interest_Section/Copy_of
_Coronavirus_COVID.aspx (accessed March 29, 2020).
9
  See https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html (accessed March 29, 2020).
10
   Lea Skene and Matt Sledge, Visits suspended at Louisiana prisons as advocates warn of spreading
virus behind bars, THE ADVOCATE (March 13, 2020), available at:
https://www.theadvocate.com/baton_rouge/news/coronavirus/article_fbdc7af8-64a4-11ea-bb78-
0b1346e36acc.html (accessed March 29, 2020).
        Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 9 of 33



           g. Epidemiological research suggests the potential for increased mortality and
               prolonged mortality in correctional facilities compared with less dense and
               controlled environments.11
           h. Louisiana has the highest per capita rate of COVID-19 incidence in the world.12
           i. The areas in which the Louisiana ICE Detention Centers are located are
               characterized by low medical access and public citizen health literacy.13
           j. The managers hired by the region’s ICE contractors (The GEO Group and LaSalle
               Corrections) have little training to cope with infectious disease.14
     18. Several recognized health authorities have initiated “warnings” to correctional and
        detention managers related to the health risks in correctional and detention facilities.
           a. The Brennan Center on March 13, 2020 outlined15 from the point of view of
               correctional research that the risks of widespread risks of COVID-19 infection in
               correctional and detention centers were substantial:
                    i. Prisons and Detention Centers are often unhygienic environments.
                   ii. Special populations (e.g. older inmates) within detection center and
                       correctional environments have unique risks to avoid risks of infection and
                       severe medical aftermaths following COVID-19 infection.
                   iii. Separation of correctional and State healthcare systems pose unique risks to
                       inmates and detainees.
                   iv. Action strategies to reduce COVID-19 risks to inmates and detainees
                       include release of individuals who are at risk.
                   v. Comprehensive agency planning to reduce risks.




11
   See footnote 5, supra.
12
   See Andrew Capps, Louisiana experiences fastest COVID-19 case increase in the world in first few
weeks, LAFAYETTE DAILY ADVERTISER (March 24, 2020), available at:
https://www.theadvertiser.com/story/news/local/2020/03/24/covid-19-cases-louisiana-coronavirus-
spreading-faster-than-anywhere-world/2907504001/ (accessed March 29, 2020). See also Louisiana
Governor’s Office of Homeland Security and Emergency Preparedness, COVID-19 Louisiana Case
Info, https://gov.louisiana.gov/assets/docs/covid/govCV19Brief-2.pdf..
13
   Louisiana Public Health Briefing, 2019.
14
   Site Visit with Geo regarding program effectiveness, October 2016.
15
   See footnote 5, supra.
           Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 10 of 33



              b. The Centers for Disease Control and Prevention (CDC) on March 23, 2020,
                  initiated a Guidance statement16 to Correctional and Detention facilities regarding
                  the risks of COVID-19 infection in these settings suggesting:
                       i. Residents live in settings where people are forced to eat, sleep, and have
                          recreation in common areas.
                      ii. Infection risks for COVID-19 infection include unmonitored staff entrance,
                          visitors, health worker contact, etc.
                     iii. Detention Centers with populations from all over the world present unique
                          risks of COVID-19 infection.
                     iv. There are limited opportunities for COVID-19 infection in many
                          correctional facilities.
                      v. Many residents in detention and correctional facilities have existing
                          conditions that may exacerbate infections that occur.
      19. ICE guidance defines standards for healthcare and wellness, applicable to contract
           detention centers, which offer some protections.17 However, the health services described
           fall short of needs anticipated in the advent of a COVID-19 infection affecting ICE contract
           detention centers in the New Orleans ICE Field Office region, particularly Louisiana.


      V.      Expert Opinions


      A. First Opinion: There is an obvious, foreseeable risk of COVID-19 and the health
         threats it poses to people detained in these ICE facilities.

      20. The current widespread outbreak of COVID-19 in the region, particularly Louisiana,

           combined with the unsanitary conditions in ICE detention centers, may result in a threat of

           irreparable harm, such as serious, prolonged illness and death, to the health and safety of

           detained individuals.




16
     See footnote 8, supra.
17
     https://www.ice.gov/doclib/detention-standards/2011/4-3.pdf
       Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 11 of 33



     21. The first U.S. case of COVID-19 was reported on January 20, 2020 in Washington State,

        which provided New Orleans ICE authorities with more than five weeks to put into place

        a prevention and control plan for COVID-19.18

     22. In addition, past influenza outbreaks within the U.S. and other countries showcase the

        vulnerability of prison populations to disease and virus outbreaks. Thus, demonstrating a

        well-established and commonly known need for detention centers to take extra precautions

        to protect detained persons from disease.19



     B. Second Opinion: The characteristics of the detention centers present a risk of serious
        illness and death from the contraction and transmission of COVID-19, including the
        fact that Louisiana has the highest rate per capita of infections, and that the
        populations inside these facilities have a heightened risk due to the density of
        population, heavy use, and unsanitary conditions. In addition, staff and in some
        situations, newly detained persons, who have been outside of the detention center,
        may serve as vectors for spreading the virus to the existing detained population who
        have limited ability to take necessary precautions.

     23. Louisiana reported its first case of COVID-19 on March 9, 2020. Since then, the State has

        experienced among the worst outbreaks in the country and, as of March 27, 2020,

        Louisiana had 2,746 cases of novel coronavirus statewide including 119 deaths, with a

        corresponding case fatality rate of 4.3 percent.20 Per capita, this is one of the highest

        COVID-19 incidence rates in the U.S., a fact which further emphasizes the significant

        threat of serious illness or death that the disease poses to the public, and especially to

        vulnerable populations such as people who are held in detainment facilities.



18
   Michelle Holshue, Michelle, First case of 2019 Novel Coronavirus in the United States, N. ENGL. J.
MED.. (2020).
19
   Stuart Kinner, Prisons and custodial settings are part of comprehensive response to COVID 19, The
Lancet (March 17, 2020)
20
   https://wgno.com/news/health/coronavirus/louisiana-covid-19-cases-jump-to-2746-119-deaths/
       Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 12 of 33



     24. Government-advised precautionary steps from the CDC to prevent the spread of COVID-

        19 including “know how it spreads,” “avoid being exposed to this virus,” and “clean your

        hands often” are impossible for detained persons to follow within a carceral setting. There

        is little evidence that detention center management identified and implemented effective

        strategies to implement these precautionary steps.21

     25. The ubiquitous warnings about COVID-19 infections and the tragic aftermaths that are

        foreseeable in confined environments with limited healthcare resources and public health

        training, should have raised concerns among DHS and ICE leaders and contract detection

        center managers.

     26. Confined settings may have a higher reproduction number for the coronavirus. Detention

        centers, like early outbreaks in nursing homes and on cruise ships, are characterized by

        significant numbers of people in small, confined spaces. Early studies suggest22 that the

        reproduction numbers of COVID-19 in confined settings are significantly higher than

        community-level transmission, thus suggesting detention centers need to take extra

        precautions to ensure the safety of the detained population, staff and visitors.



     C. Third Opinion: Contract detention center management and ICE-run detention
        facilities do not have the adequate medical care and cannot ensure reasonable
        safety, to the detained population, resulting in an increased vulnerability to COVID-
        19 impacts. In addition, detained persons with underlying chronic conditions who
        experience an even greater risk of the consequences of COVID-19 are not segmented
        from the rest of the detained population.




21
  See footnote 8, supra.
22
  Kenji Mizumoto at al., Estimating the asymptomatic proportion of coronavirus disease 2019 (COVID-
19) cases on board the Diamond Cruise ship, Yokahama, Japan (2020), available at:
https://www.eurosurveillance.org/content/10.2807/1560-7917.ES.2020.25.10.2000180
        Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 13 of 33



     27. The 2011 Operations Manual ICE Performance-Based National Detention Standards

        (PBNDS) and the 2019 National Detention Standards Update (NDS)23 define the standards

        for ICE detention centers. In both, standards detail the need for an emergency protocol,

        including a process for preventing infectious diseases and providing necessary medical

        care for detainees that are tailored to the detainees’ underlying medical conditions.

        Thus, not developing and enacting an emergency plan embodies a failure to fulfill the

        standards set forth by ICE for its detention centers.24

     28. According to PBDNS, within two weeks of arrival at a detention center, all detainees

        should receive a comprehensive health assessment. This assessment identifies underlying

        risks, including chronic health challenges both physical and mental. Thus, the medical staff

        at ICE detention centers would be able to identify detainees who are more vulnerable to

        COVID-19 and more at risk of death.

     29. There are existing standards and precedents for how detention centers decrease the negative

        impacts within detention centers of diseases like tuberculosis that have a high transmission

        rate. For example, under PBDNS standards, Tuberculosis (TB) Management includes

        working with state and local health departments and keeping detainees with suspected TB

        in isolated rooms with negative pressure ventilation. This suggests that detention centers

        are already familiar with a protocol that could have been enacted for COVID-19.25

     30. From the information and documents that I have reviewed, the New Orleans Field Office

        does not appear to have implemented a protocol to deal with the COVID-19 pandemic.




23
   See https://www.ice.gov/detention-standards/2011 and https://www.ice.gov/detention-
standards/2019#wcm-survey-target-id
24
   Id.
25
   Assumes tier with Randomized Controlled Trial procedures as described in www.CrimeSolutions.Gov.
   Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 14 of 33



D. Fourth Opinion: There are foreseeable risks in terms of further outbreak and
   negative health impacts of COVID-19 on the detained population, unless efforts to
   release people are immediately undertaken.

31. The best epidemiological models available, based on valid scientific research, suggest

   widespread COVID-19 contagion in this region’s ICE facilities, which will lead to broad

   contagion unless release efforts are initiated in a rapid timeframe.

32. Regional practices involving the outsourcing of detention and jail services to contractors

   provide disincentives to release detainees even in the face of imminent and documented

   medical risks to people held in the custody of ICE subcontractors in the New Orleans ICE

   Field Office region.

33. The risks of this practice of outsourcing are widely known and should have been known

   by DHS and ICE leaders who had a duty to supervise sub-contractors in terms of their

   management of health risks and healthcare response duties.

34. The local community benefits of contract ICE detention centers, in this region with few

   resources, appear to result in political dynamics, along with national political sentiment,

   that likely contributed to low rates of ICE parole grants.

35. The reality that this region’s ICE facilities are located in remote or rural areas with limited

   resources and that medical resources proximate to the relevant ICE detention facilities

   leads to the conclusion that, were a COVID-19 infection to occur, widespread, long-term

   morbidity and mortality are more probable than not people detained by the New Orleans

   ICE Field Office.

E. Summary Opinion: Despite explicit guidelines and standards mandating proactive
   efforts to reduce disease in the facilities, the ICE has failed to respond to obvious
   warnings, risk factors and direct information to reduce the risks COVID-19 posed to
   people detained in their custody. The risks of irreparable harm posed to these
   individuals, including the more probable than not consequence of long-term illness
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 15 of 33



       and death, is in my opinion substantial and avoidable if appropriate release
       mechanisms are adopted in a rapid timeframe.


       Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Executed on this 29th day of March at New Orleans, Louisiana, United States.




       _______________________________________
       Dr. Peter Scharf
       Louisiana State University Health Sciences Center
       2020 Gravier Street, 3rd Floor
       New Orleans, Louisiana
       pschar@lsuhsc.edu
       (504) 509-9800
Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 16 of 33



             Appendix A – Curriculum Vitae of Dr. Peter Scharf


                                      Profile
• Nationally recognized leader in corrections, criminal justice research, field
   assessments, performance metrics, police deadly force training, and public health
   aspects of crime

• Founding Director of the Center for Society, Law and Justice
• Noted media interviewee on topics ranging from education for at risk youth, ethics and
   integrity, law enforcement and forensics, use of force, criminal violence and criminal
   justice technologies

• Certified as an expert witness in U.S. District Court in the police use of force
• Demonstrated success in multi-million-dollar grant funding and execution
• Worked with White House (Stuart Baker) assessment of Hurricane Katrina criminal
   justice aftermath

• Testified before House Judiciary Crime Sub-Committee Four times( 2007; 2012; 2013;
   2015)

• Foundations of Excellence Award Winner at Texas State University (2008)
• Named President N.O. Schweitzer Fellowship Board of Directors
• Winner of Tulane Public Health Outstanding Teaching Award (2012 and 2013)
• Serve as facilitator and analyst for the Public Safety Transition team of New Orleans
   Mayor LaToya Cantrell.

• Helped Organized and facilitated a national Opioid Conference in New Orleans (2019)
• Presented a series of lecture on violent crime at the University of Alabama Medical
   School
                                  Dr. Peter Scharf
                       Institute of Public Health and Justice
                           LSU School of Public Health
                                504-509-9800 (cell)
                               504-568-5703(office)
                                 Pschar@lsuhsc.edu
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 17 of 33




Career Overview
        Dr. Peter Scharf is a nationally recognized leader in public health-focused criminology with
a specialized focus upon violent gun crimes. He was an invited speaker to the Nobel Public Service
Seminar in Stockholm, Sweden. He has innovated new undergraduate course offerings related to
public health perspectives related to violence and change processes related to public health.
Multiple national media have interviewed him about his expertise related to violent crime.
From 1992-95, Dr. Scharf served as Director of Training and Technical Assistance for the Police
Foundation in Washington, DC. He assumed responsibility for the funding and management of a
celebrated risk management technology and led a training and technical assistance unit that was
dedicated to improving law enforcement practices in civil disorders, diversity training, ethics, the
use of force, community policing and effective management practices. He participated in two major
investigations: the Chicago Police Department Burge Torture Case, and the New York City Crown
Heights Disorder Investigation.
He was the founder of the Center for Society, Law and Justice (CSLJ) at the University of New
Orleans. He led the creation of one of the highest quality criminal justice technology training,
research, and implementation entities in the United States. Additionally, Dr. Scharf played an
integral role in attracting several multi-million-dollar grants to CSLJ and its partner, the University
of New Orleans. The Center for Society, Law and Justice won national recognition for its
innovative programs supporting law enforcement and correctional professionals. From 1998-
2008, the Center managed a $2.8 million-dollar national Bureau of Justice (DOJ)
Assistance Cooperative Agreement to assist national law enforcement in implementing computer
technologies. CSLJ completed several major cooperative agreements with DOJ/ODP including a
national “Managing Law Enforcement Integrity” project, the “Art of Performance Measures”, a
multi-million-dollar project related to Forensic Digital investigations, and a PSN project, which
focused upon research related to the targeting of guns in high crime neighborhoods.
        While at Texas State University and later Tulane University, he managed a PREA risk
management project designed to identify and manage the risk of rape in prisons. He was the 2008
Foundations of Excellence Award Winner at Texas State University. While at Tulane University,
Dr. Scharf was the named the Outstanding Public Health Teacher in both 2012 and 2013.
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 18 of 33



Dr. Scharf testified four times before the House Judiciary Committee regarding murder trends and
worked with Stuart Baker of the White House on an assessment of the federal Response to
Hurricane Katrina.
He is the author of several books, including Readings in Moral Education
(1978), Growing Up Moral (1979), Towards a Just Correctional System (1980),
Badge and the Bullet (1983), A Guide to Computer-Age Parenting (1984),
Understanding the Computer-Age (1988), Law Enforcement Integrity: The state of the art (2006),
and the Justice Information Sharing Performance Measures Guide (2008), each of which has had
a strong impact on educational, public health and criminal justice practice.
He has appeared in a number of national media entities in the past five years including NPR (6),
NBC Evening News (3), PBS (3), Nightline, BBC (2) and CNN (3) and has been interviewed by the
New York Times (4), Washington Post (2), and Wall Street Journal, Houston Chronicle (2), USA
Today (6) and other national news entities. He was both treasurer and secretary of the FBI Citizen’s
Academy Alumni Association since 2004. He was asked to testify four times before the House of
Representatives (5/10/07; 6/24/12, 1/23/13 and 7/22/15.)
        He recently was named a facilitator and analyst for the Public Safety (N.O.P.D. sub-
committee) developing policies for Mayor Latoya Cantrell. Dr. Scharf Facilitates meetings with
City Leaders charged with formulating law enforcement policy. He recently helped organized and
helped facilitate a national Opioid Crisis conference in New Orleans (October 31, 2019) and will
be presenting a series of lectures at the University of Alabama Medical School in November 2019.
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 19 of 33



Professional Experience:
University Employment
   • 1992-1995: Police Foundation, Washington, D.C.: Director of Technology and Technical
      Assistance: Managed and developed major service lines for leading police identified
      nonprofit organization in US. Directed community-based police training programs.
      Organized contacts with funding and other governmental agencies. Directed national
      technology, technical assistance, and training programs.


   • 1995-2006: University of New Orleans, New Orleans, LA: Director, Center for Society,
      Law and Justice: Directed funding, training, and research efforts of consortium working
      with major New Orleans and national law enforcement and correctional entities.


   • 2006-2008: Texas State University, Research Professor Department of Criminal Justice:
      Executive Director, Center for Society, Law and Justice at Texas State: Directed all
      operations of the Center, working with Texas State Criminal Justice faculty and U.S.
      Department of Justice.


   • 2008-2014 Tulane University Research Professor of Public Health and Tropical Medicine,
      Global Health Systems Department: Conducted research related to correctional reentry and
      public health, homicide trends and assessments of efforts to avert violent crime trends
      through prevention and early intervention.


   • 2014-Current: Professor of Public Health, Institute of Public Health and Justice, LSU
      School of Public Health: Conduct research regarding nationally-funded projects regarding
      jail reduction (MacArthur), status of
      17-year-old offenders, co-occurring disorders, and evidence-based reentry.


          Consulting:

   • 1970 to 1979: Harvard University: Co-Project Director, Just Community Prison Project.
      Managed innovative correctional rehabilitation program.


   • 1973-1976: Biological Sciences Curriculum Study, Policy Board, Human Sciences,
      Author, Rules (Human Sciences Curriculum).
  Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 20 of 33




• 1976-1980: CBS Publishing: Acquisitions Editor, Trade and Education Titles: Acquired
   human development, criminal, education justice and trade book manuscripts.


• 1979-1982: Public Policy Research Organization: Director, Police Uses of Deadly Force
   Project. Directed use of deadly force research program.


• 1980-1986: Mc Graw Hill Book Company: Senior Acquisitions Editor for Computer-Based
   Educational and Training Programs. Acquired and developed major computer-based
   training projects.


• 1986-1988: Institute for Scientific Information: Project Director. Director and author of
   major tool-based middle school curriculum: Micro Works.


• 1989-1991: Wasatch Education Systems: National Manager for Criminal Justice Technical
   Products. Managed market and product efforts for highly profitable computer market
   segment.


• 1994-Present: Civigenics: Founding Partner. Wrote Venture Plan document and developed
   drug treatment mode for company with more than $80 million dollars in annual recurring
   revenue and sites in 30 states.


• 1996-1999: Simon and Schuster/Viacom-Invest: Consultant. Facilitated development of
   web and criminal justice technologies and marketing of adult education materials.


• 1997-Present: Digital Concepts, Inc. (DCI): Partner. Wrote venture plan in a high-tech
   company in late venture stage.


• 1999-2000: Institute for Forensics (Seattle, WA): Consultant. Helped design new web-
   based technology to analyze homicide cases.


• 2001: California Peace Officers and Standards: Consultant related to values and policing.


• 2002-2003: State of Washington: Design of new parole risk assessment technology.
  Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 21 of 33




• 2003-2005: Sierra Systems: Consultant for Criminal Justice Programs.


• 2003: FBI Citizen’s Academy Alumni Association: Secretary, Treasurer, Board Member.


• 2004: Achieve3000: Curriculum Subject Matter Expert for on-line moral curriculum
   development.


• 2004-2007: International Association of Chiefs of Police Community Policing Consultant:
   SMART Program-Juvenile Services Program.


• 2005-2006: White House (Stuart Baker): Assessment of federal response to Hurricane
   Katrina.


• 2007-2012: International Association of Chiefs of Police Corrections:
   Consultant on Law Enforcement Information Sharing.


• 2007-2008: Eckerd Youth Services: Consultant on Performance Measures Implementation.


• 2007: Developed Testimony for House Judiciary Committee-Crime Subcommittee-Bobby
   Scott, Chair.


• 2008-2010: Texas Youth Commission Consultant on the evaluation of innovative
   programming.



• 2010: Named to New Orleans Mayor Landrieu’s Criminal Justice Transition Team.


• 2011- 2012: Consultant to AMI kids (Tampa FLA).


• 2012-2013: Consultant to Hilliard Heintze (Chicago, Ill.)
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 22 of 33




   • 2012-4- Consultant to SAFY of America, (Delphos, Ohio)


   • 2015-Developed testimony for Youth Violence Congressional Briefing


   • 2016-17-Educational Testing Service Developed assessment strategy for longitudinal
       HiSet prison research.


   • 2019-Named National Communications Director for the National Prevention Science
       Collaborative


       2017-19: Facilitator and analyst for the Public Transition team/Working Group of New
       Orleans Mayor LaToya Cantrell. I conduct research and facilitate meetings with criminal
       justice leaders chosen by the Mayor Elect La Toya Cantrell and was named at prime
       facilitator for the NOPD sub-committee.
Consultant for the following Educational Police and Criminal Justice Agencies: White House
Homeland Security Council, Seattle Police Department, FBI Academy, Mason County Sheriffs,
King County Police, New York State Criminal Justice, Delaware River, Oregon State Police, AF,
Austin Police, Gretna Police Department, Detroit Police Department, and IACP, CAL POST,
LAPD, JPSO, Recovery School District, among others.


 Education

 1963 to 1967                       University of Rochester
                                    A.B. (Honors) English

                                    Harvard University
 1970 to 1973
                                    Ed. D. Learning Environments( Human Development and
                                    Sociology) Dissertation Advisor: Lawrence Kohlberg
                                    Dissertation: “Moral Atmosphere of the Prison”
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 23 of 33



Academic Appointments:

1973 to 1981                                   University of California at
                                               Irvine
                                               Assistant Professor of Social
                                               Ecology


1982 to 1986                                   Seattle University
                                               Associate Professor of
                                               Sociology

1986 to 1988                                   University of Pennsylvania
                                               Faculty Member in Computer
                                               Education/Criminal Justice


1989 to 1992                                   City University
                                               Faculty Member in Education,
                                               Business and Criminal Justice


1994-1995                                      American University, Society
                                               And Justice Program
                                               Adjunct Professor Law and Justice
                                               Program


1995-2007                                       University of New Orleans
                                               Associate Professor, Director CSLJ
                                               Department of Sociology


2006-2008                                      Texas State University,
                                               Research Professor,
                                               Criminal Justice, Foundations of
                                               Excellence Award


2008-2014                                      Tulane University
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 24 of 33



                                                           School of Public Health and
                                                           Tropical Medicine, Global Health
                                                           Systems and Development
                                                           Department
                                                           Research Professor of
                                                           Public Health,
                                                           Secretary to Faculty Senate (2010-
                                                           2011)
                                                           Outstanding Undergraduate Teacher
                                                           (2012 and 2013))
2014-current                                               LSU School of Public Health
                                                           Professor of Public Health (Adjunct)
                                                           Teach doctoral seminar, Ethics and
                                                           Public Health, Violence, Doctoral
                                                           Research Coordination, Grant
                                                           Development, Research
Selected Books

Scharf, Peter, Readings in Moral Education, Minneapolis, Minnesota; Winston Press, 1978.
Scharf, Peter and William McCoy, Growing Up Moral, Minneapolis, Minnesota:
Winston Press, 1979.
Hickey, Joseph, and Peter Scharf, Towards a Just Correctional System, San Francisco,
California: Jossey-Bass, 1980.
Scharf Peter and Arnold Binder, Badge and the Bullet, New York, New York:
Praeger Books, 1983.
Scharf, Peter, a Guide to Computer-Age Parenting, New York, New York: Mc Graw Hill, 1984.
Scharf, Peter, Understanding the Computer-Age, New York, New York: Macmillan, 1990.
Scharf, Peter: Law Enforcement Integrity: the state of the art. Washington, DC: Bureau of
Justice Assistance, 2006.
Scharf, Peter, Geerken, Michael, et. al. Guide to Justice Information Systems Performance
Measures Washington, DC: Bureau of Justice Assistance, 2008.
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 25 of 33



Selected Journal Titles

Scharf, P. "Inmates Conception of Legal Justice," Journal of Criminal Justice and Behavior,
1976, 3, 101-123.
Scharf, P. "Scoring Moral Reasoning," Journal of Contemporary Psychology, 1981, 26, 1, 23-26.
Binder, A. and P. Scharf, "Police-Citizen Violent Encounters,” Annals of the American Academy
of Political and Social Sciences, 1981 (2) 82-103.
Scharf, P. "Prison Violence" Prison Journal, 1983, 51(2).
Binder, A., and P. Scharf, "Deadly Force in Law Enforcement," Crime and Delinquency, 1982
(1) 1-18.
Scharf, P. “Keeping Faith: Counseling in Correctional Settings," Counseling Psychologist, 1983,
(9) 83-94.
Scharf, Peter. "Kohlberg's Development as the Aim of Education, “Current Contents, 1987, 22,
31, 4.
Scharf, Peter and Stone, William.” Examining the Correctional Technology
Paradox,” Journal of the Institute of Justice, and International Studies (11), 2011.
Scharf, Peter: “Perils of Policing Reform,” The Crime Report, October 2012. Scharf, Peter and
Calderon, Jose, “After New Town: Controlling Gun Violence,” The Crime Report, January 2013.
Scharf, Peter and Philippi, Stephen, 2015, “The New Orleans Police Department was Troubled
Long before Hurricane Katrina.” The Conversation.

Selected Published Chapters

Scharf, P. "Police Officer Decision-Maker." In Baker, F. Ed. Determinants of Law Enforcement
Policies, Lexington, Mass, Lexington Books, 1980.
Scharf, P. "Violence and Moral Values." In Hays, Solway and Roberts, Eds.
Violence and Society, Garden City, NY: Spectrum Press, 198.5.
Scharf, P. "Moral Education of the Juvenile Delinquent." In Manly-Casmir and Cochrane, Eds.
Moral Education: The Practical-Domain, New York, NY: Praeger Books, 1986.
Scharf, P. "Law and the Child's Legal Conscience." In Sprague, Ed. Advances in Law and Child
Development, Greenwich, Connecticut: JAI Press, 1986.
Scharf, P. "Justice and the Criminal Offender's Moral Claim to Justice,” L. Morain Correctional
Education, Ottawa, NJ: Canada Press, 1992.
Scharf, P. Foreword, in Osofsky, J. Children and Violence, Princeton, NJ: Alblex, 1997; 2003.
Scharf, P. Foreword to Unter, K. Melding Police and Policy to Dramatically Reduce Crime in
the City of New Orleans: A Study of the New Orleans Police Department, 2009.
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 26 of 33



Technical Reports, Published Presentations, Training Research, Policy Publications

Rules: Interdisciplinary module Biological Sciences Curriculum Study (1982). Police Use of
Deadly Force-UC Irvine (1982).
"Shoot/Don’t Shoot” HBO Video-DBA (1984).
Creating a Correctional Just Community-Harvard U (1985).
Micro Works: Tools for Learning-Institute for Scientific Information (1990).
At Risk Life skills: Computer Based Module-Wasatch Educational Systems (1992).
Burge Torture Case Analysis- Police Foundation-Chicago PD.
Report to the Governor Regarding the Crown Heights Civil Disorder-NY State (1993). *
US Customs Cultural Diversity Curriculum- Police Foundation (1994). Ethics and Oregon
State Police-Police Foundation (1995). *
Risk Assessment Management System-Police Foundation (1995). *
Framework for Community Policing-BJA (1995). * BJA
Goals and Directions-BJA (1997). * Managing the Use of
Force-LA P.O.S.T (1997).
Community Policing Training-CSLJ (1996).
Police Leadership and Management-CSLJ (1997).
Managing Criminal Justice Technologies Training Curriculum-Bureau of Justice Assistance
(l999; 2003). *
Technical Assistance for Integrating Criminal Justice Technologies-Bureau of Justice Assistance
(1999).
Technical Assistance Needs for Homicide Investigators-Institute for Forensics with Robert
Keppel Bureau of Justice Assistance (2000).
Power Users Criminal Justice Training Curriculum-Bureau of Justice Assistance (l999). *
Crack Pipe Study-New Orleans Police Foundation (2001). *
Bail Study-New Orleans Police Foundation (2002). *
Privacy and Criminal Justice Databases Bureau of Justice Assistance (2002). * Assessing
Integrated Criminal Justice Systems-Bureau of Justice Assistance
(2003). *
Technology in Small Agencies –Bureau of Justice Assistance (2003).
Forensic Digital First Responders-National Institute of Justice (2004). *
Assessment of Austin SECURES® Implementation National Institute of Justice (2004). *
SECURES Training Guide, National Institute of Justice (2004). *
N.O.P.D. Retention Study, CSLJ-Police Foundation (2004). *
Consequences of Partially Integrated Information Systems, Bureau of Justice Assistance (2004).
*
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 27 of 33



Performance Measure in Information Technology, Bureau of Justice Assistance (2005). *
Assessment of EDLA PSN Project, PSN (2005). *
The Art of IT Performance Measures, Bureau of Justice Assistance (2006). *
Managing Law Enforcement Integrity, Bureau of Justice Assistance (2006). *
Business Process Re-Engineering, Bureau of Justice Assistance-White Paper
(2006). *
Crime and Education, Project Inkwell (2007). *
Assessment of Hampton and Newport News SECURES® Implementation, National
Institute of Justice (2007). *
Technology and Murder: U.S. DOJ Global IJIS Institute, George Washington
University (2007). *
PREA Final Report, Bureau of Justice Assistance (2008).
 Assessing the Potential of Correctional Technologies, Moelis and Company (2009).
Between Corrections and Law Enforcement: The International Association of Chiefs of Police
(2010).
Youth Focused Policing: The International Association of Chiefs of Police (2011) Assessment of
the Circle of Courage Mentoring Program: Tulane University School of Public Health and
Tropical Medicine (2010).
At Risk Youth Strategic Plan for the NO (LA) Recovery School District: Tulane University
School of Public Health and Tropical Medicine (2011).
An Analysis of N.O.P.D. Police Attitudes and Values: Tulane University School of Public Health
and Tropical Medicine (2012).
Assessment of the CPI Project- LSU School of Public Health (2014)
Study of Correctional Population Trends in St. Tammany Parish LSU School of Public Health
(2014).
Performance Measures for Child Welfare Services: Tulane University School of Public Health
and Tropical Medicine (2012).
Predicting Murder Trends: US House Judiciary Committee: (2012). *
After New Town Presentation to House Crime Sub-committee (2013). * Incarceration Rates in
St. Tammany Parish (Presented to the St. Tammany Leadership Council (2014).
School Mass Shootings: Presented to the National Associates of School Safety Executives
(2014). *
The Social Ecology of Youth Violence: US House Judiciary Committee: 2015*
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 28 of 33



NO Macarthur Jail Reduction Manuscript (2015) LSU School of Public Health (2015). *
Raise the Age: a report to the LA Legislature with Dr. Stephen Philippi, et. al.
(2016), *
Education and Violent Crime, Educational Testing Service (2017). *
Briefings to Mayor Elect Cantrell Transition Team, (2018). Facilitation of City in Crisis
Opioid Forum LSUHSC (2019)
The Costs and Consequences of Gun Violence, University of Alabama Medical School
(2019)
*Available through www.cslj.net; www.nicic.org www.ojp.org or through Google

Recent Selected Expert Witness Activity
Cleary vs. Smith (1986) - constitutional rights of offenders (consent decree in effect)
Davis vs. Mason County (1991) - use of force (reviewed by Supreme Court): qualified in US
District Court
Wittmer vs. Peters (1996) - race and correctional hiring policies: opinion
commended by Louis Posner 7th Circuit Appeals
Waldron vs. Mc Millan (1996) – injury in pursuit of subject
Riley vs. New Castle (1996) - false imprisonment and technology
Brooks vs. Pryor Creek (1996) - use of force
Terel vs. Fort Worth (1997) - use of force
Benton vs. Woodward (1998) – US District Court (Section: 1983-42)
Evivie vs. Landreneau (1999) - police use of force-qualified in US District Court (Section: 1983-
42)
Castillo vs. Round Rock (2000) – Texas positional asphyxia and wrongful death (under review US
Supreme Court)
Jones vs. Grand Prairie (2001) - Texas-investigative procedures in child rape
Marshall vs. Wal-Mart (2002) – alleged “4473” negligence of retailer in Fort Worth gun sale
People vs. Wright (2004) - capital murder of a police officer
St. Clair vs. WA DOC (2006) – use of force/ correctional officer-retention
State (TX) vs. Michael Scott (2008-2009) –murder of four teen-age girls (ICBY Murder case,
Austin Texas)
Burley vs. Harvey (2008)-defamation re allegations of criminal activity and racketeering
State vs. Spearman (2010)-Frye qualification of gunshot detection technology
USA vs. Italiano (2011)-civil rights trial re actions following Hurricane Katrina
Brandt vs. CSX Rail (2012)-liability related to murder of a train conductor
Ryan vs. Southwest Labs (2014)-Testing error by drug identification lab
State of La vs. Brian Smith- Capital Punishment in death of patrol Deputies
Preston Hunter vs. Wind Run Apartments(2017)- liability for gun assault in an Apartment
Complex in New Orleans East
Breon Stewart vs. Wind Run Apartments (2018)-liability for murder in an Apartment Complex
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 29 of 33




Schiro v. Walgreen’s- Liability(2019) for kidnapping robbery in a drug store
Roslynn Bienemy et. Al vs. Chateau D Orleans Apartments (2019) Liability of an Apartment
Complex for Foreseeable Murder of a resident.
Zena Nelson, et.al vs. Allen Borne et. al. (2019) Liability for shooting of four young men at
social event
Gwendolyn Williams vs. Carrolton Trace Apartment (2019) Liability of an Apartment Complex
for Foreseeable Murder of a resident.


Selected Invitational Presentations (past 20 years)
Louisiana Association of Computer-Using Educators "Computer Instruction for
High-Risk Youth," New Orleans LA. (1992)
International Association of Chiefs of Police "Community Policing," St. Louis, MO (1993)
National Organization of Black Law Enforcement Officers "Use of Deadly Force
Revisited-Debate with Johnny Cochrane," Richmond, VA (1994)
National Institute of Corrections "Corrections and Law Enforcement," Washington, DC (1995)
Alaska Alternative Education Conference" Crime and Learning" Wasilla, AK (1996)
National Firearms Meeting "Computer-Based Firearms Control," Washington, DC (1997)
Southern Policing Institute" Law Enforcement Ethics," Gretna, LA (1998) National Sheriff’s
Association "Law Enforcement Technologies,” Columbus, OH (1999)
Mapping Law Enforcement Technologies," Portland, ME, Miami (FLA). Palm
Springs, CA, Cleveland, OH (2000)
Correctional Technology Association (NIC)," Mega trends in Correctional Technologies"
Raleigh, NC (2001)
Bureau of Justice Assistance (“Criminal Justice Data Bases, Privacy and Ethics”) New Orleans
(2001)
Correctional Technology Association," Technology Innovation in Correctional Technologies"
New Orleans, LA (2002)
National Governor’s Association," “Performance Measures” Washington, DC (2003
National Association for Justice Integration Systems “Solving Serial Crime through
Technology” Fort Worth, Texas (2003)
National Institute of Justice “Gunshot Detection” Washington DC (2004)
National Association for Justice Integration Systems “Business Process Change” Boston, MA
(2004)
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 30 of 33



IJIS Institute “Technology and Organizational Change” Dulles, VA (2005)
NCJA “Performance Based Criminal Justice”, Dana Point, CA (2005)
SEARCH “Organizational Perspectives and Accountability, Washington, DC (2006)
NCJA/IJIS Institute “Performance Measures, Baltimore, MD (2006)
NAIJS “Change and Performance Measures” Boca Raton FLA (2006)
ACA-NJ “Evacuation of Orleans Parish Prison during Hurricane Katrina” Atlantic City, NJ
(2006)
Project Inkwell “Education and Crime” Seattle, WA (2006)
George Washington University” Technology and Murder” Ashburn, VA (2007)
IJIS Institute/NCJA “Murder Trends” Phoenix, AZ (2007)
IIJIS “Performance Metrics and Violent Crime” Springfield, Ill. (2007) US House of
Representatives Judiciary Committee “Early Interventions re: managing violent crime
risks” NOLA (2007)
US House of Representatives Judiciary Committee “What Works/What Does Not?
Re: control of violent crime” Washington, DC (2007)
Alliance for Good Government “Murder in New Orleans” New Orleans, LA (2007)
IACP “Murder and the Media, New Orleans, LA (2007)
BJA “Information Sharing Summit” Washington, DC (2008)
Nobel Public Service Presentation “Crime and the Knowledge Economy” Stockholm Sweden
(2008)
Corrections Technology Association (Keynote) “Can Correctional Technology
Save Costs?” Albany, NY (2009)
American Public Health Association” Performance Measure for Public Health
Technologies” Philadelphia PA (2009)
American Public Health Association” Mentoring to Reduce Violent Crime Risks” Philadelphia
PA (2009)
National at-Risk Youth Conference” Violent Crime prevention” Joliet, Ill. 2010
Correctional Technology Association (Roundtable facilitator), Daytona Beach, FLA (2011)
LA Probation and Parole” Can we Afford Prisons-Now What? New Iberia, LA
(2011)
Correctional Technology Association (Roundtable facilitator and Major Session re:
Correctional Reentry), Daytona Beach, FLA (2012)
US House Crime Sub-Committee: “Gun Violence after Newtown,” Congressional Violence
Summit Washington DC (2013)
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 31 of 33



New Orleans Roundtable Club, “Murder in New Orleans,” New Orleans, LA (2013)
Louisiana State University Medical School” Murder viewed from public health perspective”
(2013)
Bureau of Justice Assistance Second Chance National Conference” Reducing
Recidivism Risks, National Harbor, MD (2014)
National Association of School Safety and Law Enforcement Officers, New Orleans (2014)
Educational Testing Service HI SET Conference-Between Education Crime
Prevention”-Keynote, New Orleans, LA (2015)
US House Congressional Briefing, Social Ecology of Youth Violence,
Washington, DC (2015)
Educational Testing Service HI SET National Conference, -Between Education,
Vocations and Crime Control”-Keynote, San Francisco, CA (2016)
Tulane School of Medicine Gun Violence in New Orleans, (2017)
Tulane School of Medicine Gun Violence and Medical Interventions: Tulane School of Medicine
(2018)
Louisiana State University Health Science Center a City in Crisis- Opioid Epidemic Facilitation
(2019)
University of Alabama Medical School, the Costs and Consequences of Gun Violence Control
(2019)


Media Interviews & Grant Funding
Dr. Scharf has received broad media exposure as an expert in the field of criminal justice and
has demonstrated strong success in obtaining criminal justice funding. National Media
interviews/presentations 2010-2019


               •   Washington POST

               •   USA Today

               •   New York Times

               •   CBS TV

               •   NBC Evening News-Lester Holt
     Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 32 of 33




            •   Fox TV

            •   ABC Nightline

            •   Clear Channel Radio

            •   Associated Press

            •   PBS

            •   NPR

            •   CNN

            •   Le Figaro

            •   BBC

            •   NY Times

            •   Associated Press

            •   Christian Science Monitor

            •   Reuters
            •   WWL Radio
            •   NBC News
Federal Department of Justice/DHS Cooperative Agreements/Grants
            •   Bureau of Justice Assistance “Performance Measures for IT Systems” –
                $150,000.00 (2002)
            •   National Institute of Justice/ FBI “Gulf Coast Computer Forensics Lab -
                $1,200,000 (2002)
            •   Bureau of Justice Assistance “Executive Technical Briefings for Information
                Technologies”-$220,000.00 (2002)
            •   Bureau of Justice Assistance “Managing Criminal Justice Technologies”-
                $650,000.00 (2003)
            •   Bureau of Justice Assistance “Managing Law Enforcement
                Integrity”, $349,000.00 (2003)
            •   BJA “Project Safe Neighborhood” - $150 00 (2002-2006)
            •   National Institute of Justice “Secures® Assessment-Gunshot Detection”-
                $400,000 (2001-6)
      Case 1:19-cv-01593-JEB Document 61-13 Filed 03/31/20 Page 33 of 33




              •   Bureau of Justice Assistance, “Art of IT Performance Measures” $150,000
                  (2006-8)
              •   Office of Domestic Preparedness USAA-NIMS/WMD Training
                  “$600,000.00 (2005-10)
              •   Bureau of Justice Assistance PREA “Risk Assessment”-
                  $527,000.00 (2006-7)
              •   Bureau of Justice Assistance PREA “Change Experiment”-
                  $950,000.00(2007-9)
              •   Bureau of Justice Assistance-Assessment of Pegasus Local to
                  Local Sharing Initiative -$3,500,000.00 (total) with Pegasus
                  Research Foundation, Phase 1 and 2 :( 2009-11)
              •   Recovery School District, Designing an Alternative School for High Risk
                  Students (2012-3)

              •   Bureau of Justice Assistance-Assessment of BJA Co-Occurring Disorder
                  Initiative with LA DOC-$640,000- 2011-2014
              •   Bureau of Justice Assistance-Statewide Recidivism Reduction- With LA
                  DOC, $ 982,000.00-2012-14
              •   Bureau of Justice Assistance-Statewide Re-Entry Implementation- With LA
                  DOC, $ 700,000.00-2015-17
              •   Bureau of Justice Assistance- Phase II Assessment of BJA Co-Occurring
                  Disorder Initiative with LA DOC-$640,000- 2014-2017 Winner of ACA
                  innovation award (2017)
              •   Mac Arthur Foundation-Assessment of Jail Reduction Initiative $43,000.00
                  (2016-8)

              •   Gretna Police Department-Race Relations and Social Media (2019)


Personal:
      Father of Adria, Sage, Razi and Tessa.
                    Grandfather of Sahara, Owen, Levi, Sedona, Deni, Hannah Cora, and Melia.
